IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           July 25, 2008
                                     No. 07-60856
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

TRILLO BROWN,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 1:03-CR-73




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Trillo Brown, federal prisoner # 11800-042, was convicted, on his guilty
plea, of violating 21 U.S.C. § 841 by distributing more than five grams of crack


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-60856

cocaine. He was sentenced to 105 months of imprisonment and did not appeal.
After his conviction became final, he filed a motion to compel the government to
move, pursuant to FED. R. CRIM. P. 35, to reduce his sentence. That motion was
denied. We affirm.
      Proceeding pro se on appeal, Brown asserts that he complied with his plea-
bargain obligation to provide information concerning drug trafficking. He argues
that the government, in the plea agreement, bargained away its discretion to file
a rule 35 motion. He further contends that the government breached the plea
agreement because it neither moved for a departure for substantial assistance
nor for a reduced sentence pursuant to rule 35. In his view, the government had
an unconstitutional motive that consisted of “abusing [its] discretionary power
and [taking] advantage” of him.
      On motion of the government, a court may reduce a sentence to reflect
substantial assistance in the investigation or prosecution of another offender.
FED. R. CRIM. P. 35(b). Only the government has the authority to file such a mo-
tion, but it does not have the obligation to do so. Wade v. United States, 504 U.S.
181, 185 (1992); United States v. Sneed, 63 F.3d 381, 389 n.6 (5th Cir. 1995).
Nevertheless, “a prosecutor’s discretion when exercising that power is subject to
constitutional limitations that district courts can enforce.” Wade, 504 U.S. at
185. A court can review the refusal to move for a reduction if the defendant
makes “a ‘substantial threshold showing’ that the refusal is based on unconstitu-
tional motives” such as race or religion. Sneed, 63 F.3d at 389 n.6 (quoting
Wade, 504 U.S. at 186). Brown does not make a substantial threshold showing
of an unconstitutional motive.
      The record refutes Brown’s related contention—that the government’s
conduct does not comport with the parties’ reasonable understanding of the plea
agreement, which explicitly grants the government complete discretion with re-
gard to filing a rule 35 motion. Brown expressly acknowledged the agreement’s
provisions at rearraignment and agreed with the prosecutor’s statement that the

                                        2
                                    No. 07-60856

agreement reflects all the promises, agreements, and understandings. Accord-
ingly, and in view of the lack of any unconstitutional motive, the failure to file
such a motion did not violate the plea agreement. See United States v. Aderholt,
87 F.3d 740, 743 (5th Cir. 1996).
      AFFIRMED.




                                         3